     Case: 1:19-cv-07515 Document #: 12 Filed: 12/03/19 Page 1 of 1 PageID #:49




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

OAKLEY, INC.,
                                                     Case No. 19-cv-07515
                       Plaintiff,
                                                     Judge Ronald A. Guzman
       v.
                                                     Magistrate Judge Gabriel A. Fuentes
SHENZHEN TOMTOP TECHNOLOGY CO.,
LTD.,

                       Defendant.


         PLAINTIFF’S MOTION FOR ENTRY OF AN ORDER DIRECTING
       SERVICE OF PROCESS ABROAD PURSUANT TO FED. R. CIV. P. 4(f)(3)

       Plaintiff Oakley, Inc. (“Oakley” or “Plaintiff”) seeks entry of an order directing service of

process abroad pursuant to Fed. R. Civ. P. 4(f)(3). A Memorandum of Law in Support is filed

concurrently with this Motion.

Dated this 3rd day of December 2019.         Respectfully submitted,

                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Allyson M. Martin
                                             Jake M. Christensen
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             amartin@gbc.law
                                             jchristensen@gbc.law

                                             Counsel for Plaintiff Oakley, Inc.
